Citation Nr: 0834292	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim.

The veteran contends that he suffers from PTSD as a result of 
events that happened during active service in Vietnam.  
Though the veteran did not give a direct statement of 
specific stressors or events that happened during his 
November 1966 to November 1967 service in Nha Trang, he did 
supply a copy of an internet document written by a soldier 
which relates to mortar fire occurring in Nha Trang in August 
1967.  The veteran also indicated, and service personnel 
records confirm, that he was a member of the 459th Signal 
Battalion.  In a January 2007 letter, the RO prompted the 
veteran to provide more details regarding his in-service 
stressors; however, the veteran responded in February 2007 
that he had no additional information.

The veteran's DD 214 indicates that he served in the Republic 
of Vietnam for eleven months.  He was awarded the Vietnam 
Service Medal and the Vietnam Campaign Medal.  His military 
occupational specialty was as a lineman, and his personnel 
records indicate that he worked as a wireman and lineman 
during the months he was in Vietnam.  

A private treatment record from June 2005 shows the veteran 
provided a stressor-history that included witnessing "many 
people being killed and wounded and the base" coming under 
attack numerous times while he was in Vietnam between 
November 1966 and November 1967.  This June 2005 private 
treatment record provided a diagnosis of PTSD. 

As the records show that the veteran served with the Company 
D, 459th Signal Battalion in Vietnam, and the veteran 
essentially contends that he was stationed at Nha Trang when 
the base came under mortar fire, with additional information 
indicating the base was under fire in August 1967, an attempt 
to verify, through official sources, that the veteran's 
company was stationed in Nha Trang and that the base came 
under fire during August 1967 or September 1967 is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development 
through official sources to verify that 
Company D, 459th Signal Battalion was 
stationed at Nha Trang during August and 
September 1967, and came under mortar fire 
during that time period.  

2.  Thereafter, if, and only if, an 
alleged stressor has been verified, the 
veteran should be scheduled for a VA 
examination by a psychiatrist or 
psychologist to determine if he has PTSD 
due to the verified service stressor(s). 
The veteran's claims file must be made 
available to and reviewed by the examiner. 
All tests deemed necessary, including 
psychological testing, should be performed 
and all findings should be reported in 
detail. Following review of the claims 
file and examination of the veteran, the 
examiner should provide an opinion as to 
whether the veteran suffers from PTSD as a 
result of the verified service 
stressor(s). The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

3.  After the above has been completed to 
the extent possible, re-adjudicate the 
claim. If the benefit sought on appeal 
remains denied, the veteran should be 
issued a supplemental statement of the 
case, and be given an opportunity to 
respond before the case is returned to the 
Board.

Thereafter, the case should be returned to the Board, if 
in order. The Board intimates no opinion as to the 
ultimate outcome of this case. The veteran need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




